DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 12/09/2021 has been entered and the action follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that the newly added limitation is not taught in the references.  
Examiner respectfully disagrees, and points out the rejection below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Learning multiple behaviors from unlabeled demonstrations in a latent controller space, by Almingol et al (IDS document) in view of Lee et al (US Pub. 2010/0207762).  
With respect to claim 2, Almingol discloses An information processing apparatus comprising: 
[an acquisition unit acquiring] trajectory data that represents a time-sequence, of an observed position of an object, and model data that includes a time-sequence of a representative velocity of objects, (see section 3 Motion primitives representation, …we will represent motion as the movement generated by a particle moving …, and Abstract we proposed a mixture model based …); 
[a likelihood calculation unit] calculating for each model data:  
computing a scaling factor of the trajectory data with respect to the model data [by comparing an observed velocity and the representative velocity of the model data, the observed velocity being computed by using the observed position]; 
generating a time-sequence of a latent position distribution of the object based on the scaling factor, the trajectory data, and the model data; and
computing the likelihood, of that the trajectory data is represented by the model data, (see section 4. Sparse DPMM based clustering of trajectories in parameter space, wherein a scale facor is calculated and further cluster to a behavior is formed and trajectories are assigned to cluster k)
[a classification unit determining that the trajectory data represents a normal behavior when there is at least one model data that represents the trajectory data, and determining that the trajectory data represents an abnormal behavior when there is no mode data that represents the trajectory data], as claimed.  
However, Almingol fails to explicitly disclose an acquisition unit acquiring, a likelihood calculation unit, comparing an observed velocity and the representative velocity of the model data, the observed velocity being computed by using the observed position;
a classification unit determining that the trajectory data represents a normal behavior when there is at least one model data that represents the trajectory data, and determining that the trajectory data represents an abnormal behavior when there is no mode data that represents the trajectory data, as claimed.  
Lee in the same field of art teaches an acquisition unit acquiring, a likelihood calculation unit, [by comparing an observed velocity and the representative velocity of the model data, the observed velocity being computed by using the observed position, a classification unit, (see figure 1, numerical 12 and 20 also paragraph 0079 for scoring and identifying the behavior, and Abstract predicted motion may be scored ....to determine if the predicted motion is unsafe “abnormal behavior” or otherwise “normal behavior”, in paragraph 0040 normal motion models correspond to expected motion of an object) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of behavior recognizing using image analysis.  The teaching of Lee to score the predictive trajectory in order to find the normal or abnormal behavior can be incorporated to the Almingol system as the system is defining a surveillance the number of behavior (see Almingol section 1, Introduction) for suggestion, and modifying the system yields an abnormal prediction behavior in the surveillance system (see Lee paragraph 0002) for motivation.  

With respect to claim 3, combination of Almingol and Lee discloses all the elements as claimed and rejected above in claim 2.  However, they fail to disclose wherein the classification unit, determines that, the trajectory data describes a normal, behavior when there is the model data the calculated likelihood of which is higher than or equal to a predetermined threshold, and the classification unit determines the trajectory data describes an abnormal behavior when there is no model data the calculated likelihood of which is higher than or equal to the predetermined threshold, as claimed.  
But, it is design choice and well known in the art to have a predetermined threshold to compare in order to get the yes or no for a question, i.e. to have a trajectory be normal or abnormal behavior, also see Lee paragraph 0084 and 0085.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the well known feature of the art of comparing scores to a threshold in order to attain a normal or abnormal behavior in a space, to incorporate in to the Almingol and Lee system to find a normal or abnormal behavior.  

Claims 5 and 6 are rejected for the same reasons as set forth in the rejections for claims 2 and 3, because claims 5 and 6 are claiming subject matter of similar scope as claimed in claims 2 and 3.  

Claim 7 is rejected for the same reasons as set forth in the rejections for claim 2, because claim 7 is claiming subject matter of similar scope as claimed in claim 2.  

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663